Order entered February 4, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00058-CV

         FRISCO MEDICAL CENTER, L.L.P., ET AL., Appellants

                                      V.

                  PAULA CHESTNUT, ET AL., Appellees

              On Appeal from the 191st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-19-07283

                                     ORDER

      Before the Court is appellants’ February 2, 2022 motion requesting an

extension of time to file their brief on the merits. We GRANT the motion and

extend the time to March 14, 2022.

                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE